AO 72A
(Rev. 8/82)

 

In the United States District Court
for the Southern District of Georgia
Waycross Division

JAMES ALLYSON LEE,
Petitioner,

v.
CV 5:10-017
WARDEN,

Georgia Diagnostic Prison,

 

Respondent.
l M

Before the Court is Petitioner James Allyson Lee’s Motion to
Alter and Amend the Judgment. Dkt. Nos. lOO, ll6. In that Motion,
Petitioner also renewed his application for a Certificate of
Appealability. ld; For the reasons state below, the Motion is
DENIED and the Application for` a Certificate of` Appealability
(“COA”) is GRANTED.

BACKGROUND

I. The Underlying Conviction and Direct Appeal

On June 4, 1997, Lee was convicted by a jury of malice murder,
armed robbery, and possession of a firearm during the commission
of a crime. Lee v. State, 514 S.E.2d l, 2 (Ga. 1999). He was
also convicted of felony murder, but that conviction was vacated
by operation of law. §§; at 3 n.l. Gn June 6, 1997, Lee was

sentenced to death. Hall v. Lee, 684 S.E.Zd 868, 871 (Ga. 2009);

 

AO 72A
(Rev. 8/82)

 

see also Dkt. No. 12-3 at 85, 91-92. On direct appeal, the Georgia
Supreme Court unanimously upheld Lee's conviction. Lee, 514 S.E.2d
1. The United Stateerupreme Court denied Lee's petition for a
writ of certiorari and denied his petition for a rehearing. gee
v. Georgia, 528 U.S. 1006 (1999), reh’g den'd 528 U.S. 1145 (2000).
II. Habeas History

On August 4, 2000, Lee filed a petition for a writ of habeas
corpus in the Superior Court of Butts County. Dkt. No. 20-16 at
2. On March 12, 2009, that Court granted Lee's petition. §§e
generally id; On November 2, 2009, the Georgia Supreme Court
unanimously reversed the granting of the petition. Hall v. Lee,
684 S.E.2d 868 (Ga. 2009).

On February 5, 2010, Lee filed his federal habeas petition in
this Court. Dkt. No. 1. In September 2010, he amended it. Dkt.
No. 29. The petition argued for relief on five grounds: “(1)
ineffective assistance of counsel; (2) improper jury instructions;

(3) a violation of Brady v. Maryland, 373 U.S. 83 (1963); (4)

 

trial-court errors; and (5) violations of the Eight and Fourteenth
Amendments by imposition of the death sentence in this case.” gee
v. Upton, 2017 WL 4158643, at *3 (S.D. Ga. Sept. 19, 2017). The
Court denied Lee's petition. ld; The Court also did not rule on
Lee's application for a COA. ;d; .

On October 17, 2017, Lee moved to alter and amend the judgment

of the Court that denied his habeas petition arguing that the Court

2

 

AO 72A
(Rev. 8/82)

 

incorrectly applied federal law when ruling on one of Lee's
ineffective-assistance-of-counsel claims. Dkt. Nos. 100, 116.
Lee also applied, in the alternative, for a COA. £d;

LEGAL STANDARD
I. Rule 59(e)

“The only grounds for granting [a Rule 59(e)] motion are
newly-discovered evidence or manifest errors of law or
fact.” Arthur' v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)
(emphasis added) (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th
Cir. 1999)). “Reconsideration under Rule 59 is an extraordinary
remedy that should be employed sparingly.” Yulin Ma v. Au, 2009
WL 10702953, at *4 (S.D. Ga. Sept. 29, 2009). “[A] Rule 59(e)
motion [cannot be used] to relitigate old matters, raise argument
or present evidence that could have been raised prior to the entry

of judgment.” Id. (quoting Michael Linet, Inc., v. Village of

 

Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)). Thus, “the
Court will only grant Plaintiff's motion if (1) it presents newly-
discovered evidence or (2) identifies manifest errors of law or

fact.” Jolley v. Donovan, 2011 WL 6400306, at *2 (S.D. Ga. Dec.

 

19, 2011).
II. Certificate of Appealability

Federal Rule of Appellate Procedure 22(b)(1) provides in
relevant part: “In a habeas corpus proceeding in which the

detention complained of arises from process issued by a state court

 

AO 72A
(Rev. 8/82)

 

the applicant cannot take an appeal unless a circuit justice
or a circuit or district judge issues a [COA] under 28 U.S.C.
§ 2253(c).” Under 28 U.S.C. § 2253(c)(2), a COA should be issued
“only if the applicant has made a substantial showing of the denial
of a constitutional right.” The United States Supreme Court has
recently reemphasized that “[t]he COA inquiry . . . is not
coextensive with a merits analysis.” Buck v. Davis} 137 S. Ct.
759, 773 (2017). Rather, at this stage, “the only question is
whether `the applicant has shown that jurists of reason could
disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues
presented are adequate to deserve encouragement to proceed
further.” ld; (internal quotation marks and citation omitted).

DISCUSSION

I. Rule 59(e) Mbtion

For this claim, Lee's Motion argues only that the Court
wrongly applied federal law when ruling on Lee's ineffective-
assistance-of-counsel claim, Specifically, Lee argues that the
Court erred when it held that the Georgia Supreme Court’s decision
that Lee was not prejudiced7 by his trial counsel's alleged
deficient performance during the sentencing phase was reasonable.
Because Lee's Motion to Alter or Amend argues that the Court
wrongly applied law, Lee is arguing that the Court committed a

manifest error of law.

 

AonA
(Rev.s/sz)

 

Lee argues that under Wilson v. Sellers, 138 S. Ct. 1188

 

(2018), the Court erred by “focus[ing] on the ultimate decision,
rather than the predicate reasoning, of the Georgia Supreme Court,”
in adjudicating one of Lee's ineffective-assistance-of-counsel
claims. Dkt. No. 116 at 3. In support, Lee points to the following
language in Wilson: “Deciding whether a state court’s decision
‘involved’ an unreasonable application of federal law or ‘was based
on’ an unreasonable determination of fact requires the federal

habeas court to ‘train its attention on the particular reasons -

both legal and factual - why state courts rejected' a state‘
prisoner’s federal claims,' . . . and to give appropriate deference
to that decision . . . .” ;d; at 3-4 (quoting Wilson, 138 S. Ct.
at 1191-92). Utilizing this language, Lee concludes that

“[b]ecause this Court did not ‘train its attention' on the Georgia
Supreme Court’s ‘particular reasons - both legal and factual’ for
reversing the state court’s grant of relief - Mr. Lee is entitled
to reconsideration” of his ineffective-assistance-of-counsel
claim. ;d; at 4 (quoting Wilson, 138 S. Ct. at 1191-92). Indeed,
Lee goes so far as to state that the Court not only did not “review
[ ] the specific reasons given by the state court and defer [ ] to
those reasons if they are reasonable,” dkt. no. 124 at 4 (quoting
Wilson, 138 S. Ct. at 1292), but concluded “the exact
opposite . . . : that the rationale underlying the Georgia Supreme

Court’s decision was irrelevant because AEDPA. directs federal

 

AO 72A
(Rev. 8/82)

 

courts to focus on the outcome itself and not the manner in which
the outcome was reached.” l§; Thus, Lee argues that the Court
committed a manifest error of law by allegedly concluding that the
reasons of the state court’s decision were irrelevant.

The Court did not commit a manifest error of law because the
Court, in deciding that the state court’s decision did not involve
an unreasonable application of law or an unreasonable
determination of fact, did train its attention on the particular
reasons of the state court’s rejection of Lee's claim. A review
of the Court’s opinion makes this obvious. Before analyzing the
state court’s reasons for its decision, the Court noted that it
could “only reject [the state court’s] decision if it was so
unreasonable an application of a U.S. Supreme Court holding that
no fairminded jurist could agree with it.” Dkt. No. 98 at 8
(emphasis added). From the outset, then, the Court made clear
that its focus was on the state court’s application of controlling
precedent, which entails looking at how the state court applied
controlling precedent, The Court’s analysis makes this clear.
The Court began its analysis of the state court’s application of
controlling precedent by detailing how that court identified the
correct standard for reviewing Lee's ineffective assistance of
counsel (“IAC”) claim at issue. ld; at 8. The Court then grappled
with the particular reasons for the Georgia Supreme Court’s

decision. First, the Court reviewed the state court’s presentation

 

AO 72A
(Rev. 8/82)

 

of the mitigating evidence that Lee's trial counsel presented at
sentencing. §d; at 8-9. Then the Court reviewed, in detail, the
same with regard to the aggravating evidence the State put forth
at Lee's sentencing. ld; at 9-10. The Court then recapped how
the “Georgia Supreme Court reweighed the trial evidence together
with the habeas evidence.” ld; at 10-11. In doing so, the Court
detailed the evidence that the state court recognized was presented
to the state habeas courts but was not presented by Lee's trial
counsel at sentencing. ld; The Court went so far as to explain
in ,a footnote why the Georgia Supreme Court did not fail to
consider Lee's post-traumatic stress disorder diagnosis. ld; at
10-11 n.4. Finally, the Court set forth its conclusions in a
paragraph that began with the Court’s ultimate conclusion that it
could not find that the state court’s “holding was so unreasonable
an application of U.S. Supreme Court precedent that no fairminded
jurist could agree with it.” ld; at ll.

In that concluding paragraph, the Court quoted language from
the Eleventh Circuit that serves as the basis for Lee's Motion for
Reconsideration that is now before the Court. Here is that
paragraph in its entirety:

This Court cannot find that this holding was so

unreasonable an application of U.S. Supreme Court

precedent that no fairminded jurist could agree with it.

The relevant U.S. Supreme Court precedent establishes

only general rules, like the need to deny relief unless

there is a reasonable probability that the sentence
would have turned out differently and the need to reweigh

 

AO 72A
(Rev. 8/82)

 

all of the trial and habeas evidence. This means state
courts must use “a substantial element of judgment.”
Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). AEDPA
respects this by affording them even “more leeway” than
usual. Id.; see also Knowles v. Mirzayance, 556 U.S.
111, 123 (2009) (deeming ineffective-assistance claim
“doubly deferential”). What is more, this Court’s focus
is not on the Georgia Supreme Court’s opinion-it is on
“whether the decision . . . was an unreasonable
application” of U.S. Supreme Court holdings. Bishop v.
Warden, GDCP, 726 F.3d 1243, 1255 (11th Cir. 2013); see
also Gissendaner v. Seaboldt, 735 F.3d 1311, 1329 (11th
Cir. 2013)(“AEDPA focuses on the result ..., not on the
reasoning that led to that result, and nothing in the
statute requires a state court to accompany its decision
with any explanation, let alone an adequate one.”
(quotation marks and citation omitted)); gf; Wright v.
Sec’y for Dep't of Corr., 278 F.3d 1245, 1255 (11th Cir.
2002) (“Requiring state courts to put forward rationales
for their decisions so that federal courts can examine
their thinking smacks of a ‘grading papers’ approach
that is outmoded in the post-AEDPA era.” (citation
omitted)).

 

 

 

Id. at 11-12.
The Court prefaced its quotation of the language at issue

with the phrase “[w]hat is more.” Id. at 12. That prefatory

rremark makes clear that the Court’s use of the language at issue

merely set forth an alternate analysis for the Court’s ultimate
conclusion. In other words, not only were the state court’s
application of federal law and determination of fact reasonable,
but the determination itself was reasonable. Thus, to say that
the Court treated the state court’s reasoning as irrelevant is
incorrect. Just 113 be clear, the Court. engaged ijl extensive

analysis of the Georgia Supreme Court’s reasoning.

 

AO 72A
(Rev. 8/82)

 

Further, the remainder of the relevant portions of the Court’s
opinion shows that it complied with Wilson, The Court extensively
analyzed the cases set forth by petitioner. ld; at 12-24. Before
jumping into its analysis of petitioner's cited cases, the Court
concluded that “U.S. Supreme Court and Eleventh Circuit holdings
favoring petitioners do not unambiguously foreclose the decision
at which the Georgia Supreme Court arrived. Each was either
followed by that Court or is distinguishable.” ld; (emphasis
added). Again, it is clear that the Court “train[ed] its attention
on the particular reasons” of the state court’s applications of
federal law and determinations of fact, Wilson, 138 S. Ct. at
1191. If the Court had not, then it would not have been focused
on whether the state court “followed” controlling precedent;
instead, the Court would only have focused on the state court’s
ultimate determination that Lee was not prejudiced.

For these reasons, Lee's Motion to Alter or Amend the Judgment
i S DENIED .

II. Lee's Mitigative-Evidence Contention Fails

Out of an abundance of caution, the Court will, again,
evaluate Lee's claim that the Georgia Supreme Court’s adjudication
of Lee's mitigating-evidence claim “(1) resulted ixi a decision
that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court

of the United states; or (2) resulted in a decision that was based

 

AO 72A
(Rev. 8/82)

 

on an unreasonable determination of the facts in light of the
evidence presented i11 the State court proceeding.” 28 U.S.C.
§ 2254(d). The Court in determining “whether [the Georgia Supreme
Court’s] decision involved an unreasonable application of federal
law or was based on an unreasonable determination of fact

train[s] its attention on the particular reasons - both legal and
factual - why” the Georgia Supreme Court rejected Lee's mitigating

evidence claim. Wilson v. Sellers, 584 U.S. ----, 138 S. Ct. 1188,

 

1191-92, 200 L.Ed.2d 530 (2018) (internal quotation marks and
citation omitted). In doing so, the Court does not focus “merely
on the bottom line ruling of the decision but on the reasons, if

any, given for it.” Meders v. Warden, Georgia Diagnostic Prison,

 

911 F.3d 1335, 1349 (11th Cir. 2019).

The bottom line here is the ruling by the Georgia Supreme
Court that the trial counsel's failure to present certain
mitigating evidence at sentencing did not amount to ineffective
assistance of counsel. The reason the Georgia Supreme Court gave
for that ruling is that there was no reasonable probability of a
different result if trial counsel had acted as Lee claims they
should have. In other words, Lee was not prejudiced. Looking
further, there are two sets of ndtigating evidence that trial
counsel failed to present: (1) affidavit testimony relating to
Lee's childhood and young adulthood; and (2) expert testimony

relating to Lee's mental health. The Georgia Supreme Court found

10

 

AO 72A
(Rev. 8/82)

 

that the childhood and young adulthood evidence “fail[ed] to
establish that Lee's childhood was so harmful or horrific” to rise
to the level of prejudice. §§ll, 684 S.E.2d at 880. The Georgia
Supreme Court found that the expert testimony did not rise to the
level of prejudice because, after weighing “the totality of the
evidence,” it found that “Lee’s trial expert failed to connect his
new diagnosis of PTSD to the crimes, and the connection that his
habeas expert made between his undiagnosed ‘mental impairments'
and the crimes is similar to the connection his trial expert made
between his diagnosis of ADHD and the crimes,” such that there was
not a reasonable probability of a different result. ld; at 882.
Turning to Lee's arguments, he does not take “the proper
approach” for most of them. Meders, 911 F.3d at 1350. Instead,
Lee “appears to implicitly argue either that deference is not due,
or perhaps that deference does not mean much.” ld; He “does so
by engaging in a line-by-line critique of the state court’s
reasoning, pointing out evidence that . . . was not given the
weight he feels it deserves,” id;, or by mischaracterizing the
Georgia Supreme Court’s opinion. §§e, Dkt. No. 116 at 6-7
(contending that the Georgia Supreme Court “dismissed the
affidavit testimony submitted in state habeas proceedings on the
basis of its conclusion that most of the affidavits Mr. Lee
submitted” consisted of hearsay and speculation, when the Georgia

Supreme Court merely “note[d] that much of [the affidavits]

ll

 

A072A
(Rev.s/sz)

 

consists of hearsay and speculation,” Hall, 684 S.E.2d at 879);
id. at 9-12 (arguing that the Georgia Supreme Court improperly
“dismissed Dr. Boyer's expert opinion on the ground that it did

not materially differ from Dr. Daniel Grant’s trial testimony”);

.id. at 13 (arguing that “[t]he Georgia Supreme Court also

unreasonably rejected Mr. Lee's argument that Dr. Grant’s failure
to diagnose PTSD at the time of trial prejudiced Mr. Lee because
the PTSD diagnosis was significantly more ndtigating than Dr.
Grant’s earlier diagnosis of ADHD”); id; (arguing that the Georgia
Supreme Court “unreasonably ignored that the trial counsel's ‘ADHD
and less-than-perfect upbringing’ mitigation case lacked any
meaningful mitigating force”); id; at 13 n.9 (arguing that the
Georgia Supreme Court failed to “take into account that the

prosecutor predictably demolished Dr. Grant's testimony that Mr.

rLee's ADHD mitigated his crime”); id. at 16-18 (arguing that the

Georgia Supreme Court’s holding “rested on the court’s mistaken
conclusion that the crime was more aggravated and Mr. Lee more
depraved than the facts actually support”). As the Eleventh
Circuit has explained post-Wilson, these arguments are “not the
proper approach.” Meders, 911 F.3d at 1350. Lee's first argument
overemphasizes the “language of a state court’s rationale,” which
“lead[s] to a grading papers approach that is outmoded in the post-

AEDPA era.” Jones v. Sec’y, Fla. Dep't. of Corr., 834 F.3d 1299,

 

1311 (11th Cir. 2016). The rest of Lee's arguments are improper

12

 

AO 72A
(Rev. 8/82)

 

as they “point[ ] out evidence that . . . was not given the weight
[Lee] feels it deserves,” 911 F.3d at 1350. All of these arguments
have been rejected by the Eleventh Circuit and the Supreme Court

ll

for their “readiness to attribute error, which “is incompatible
with both ‘the presumption that state courts know and follow the
law' and AEDPA's ‘highly deferential standard for evaluating
state-court rulings, which demands that state-court decisions be
given the benefit of the doubt.” ld; (quoting Woodford v.
Visciotti, 537 U.S. 19, 24 (2002)).

Lee further argues that this Court erred in its order denying
Lee's amended petition, see dkt. no. 98; Lee v. Upton, 2017 WL
4158643 (S.D. Ga. Sept. 19, 2017), when it “rejected Mr. Lee's
argument that the Georgia Supreme Court imposed an improper ‘nexus'
requirement to repudiated Mr. Lee's proffered expert testimony in
state habeas proceedings,” dkt. no. 116 at 14. lgnoring Lee's
premise that the Court by engaging with this argument in its

September 19, 2017 order followed Wilson (which is, of course, the

basis of Lee's present motion),1 the Court stands by its conclusion

 

1 Lee argues in his Motion to Alter and Amend the Judgment that
the Court’s September 19 order did not follow Wilson's mandate
that a federal habeas court “train its attention on the particular
reasons-both legal and factual-why state courts rejected a state
prisoner’s federal claims.” 138 S. Ct. at 1191-92 (citation

omitted). However, by realleging the “nexus” argument, Lee
recognizes that the Court should address this argument under
Wilson, which it did in its September 19 order. Thus, the

September 19 order, according to Lee, was not entirely improper

13

 

AO 72A
(Rev. 8/82)

 

for the reasons articulated in that order. §§§ Dkt. No. 98 at 10
n.4; §e§, 2017 WL 4158643, at *4 n.4. The Court’s conclusion on
this issue is bolstered by the Georgia Supreme Court’s conclusion
that “there is no reasonable probability that a jury confronted
with the psychiatric mitigating evidence as presented in Lee's
habeas proceeding, including Dr. Grant’s new diagnosis of PTSD,
would have returned a difference sentence.” 684 S.E.2d at 882
(emphasis added).2 Turning to Lee's final argument that the
Georgia Supreme Court improperly “initially rejected the testimony
[of Dr. Boyer] on the ground that Dr. Boyer was not the expert
used at trial,” dkt. no. 116 at 8, this argument fails because as
Lee recognizes, the Georgia Supreme Court also found that this
testimony “did not materially differ from Dr. Daniel Grant’s trial
testimony,” id; at 10. Thus, even if this finding was improper,
the Georgia Supreme Court rejected that Dr. Boyer’s testimony did
not prejudice Lee on a different ground that was not improper.
For these reasons, Lee's mitigative-evidence contention
fails. Lee's Motion to Alter and Amend the Judgment is thus due

to be DENIED.

 

even though he argues such as the basis of this Motion to Alter
and Amend the Judgment.

2 This statement shows that the Georgia Supreme Court did in fact
consider the PTSD diagnosis and did not hold “that none of the
state habeas expert testimony was relevant” because of a lack of
a “nexus” as Lee argues. Dkt. No. 116 at 14-15.

14

 

AO 72A
(Rev. 8/82)

 

III. Certificate of Appealability

Turning to whether a COA should be issued, “the only question
is whether the applicant has shown that jurists of reason could
disagree with the [Court's] resolution of his constitutional
claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” §g§k, 137
S. Ct. at 773 (internal quotation marks and citation omitted).
After Lee's conviction and death sentence were affirmed on appeal
by the Georgia Supreme Court, Lee v. State, 514 S.E.2d 1 (Ga.
1999), Lee filed a petition for writ of habeas corpus in a Georgia
state court. That habeas court Granted Lee's petition on the
ground at issue here, i.e., that Lee's trial counsel had been
constitutionally deficient in investigating, preparing, and
presenting mitigating evidence. Thus, that habeas court vacated
Lee's death sentence. Sitting in review of the habeas court, the
Georgia Supreme Court disagreed, and reversed the vacatur of Lee's
death sentence. §§§ §§11, 684 S.E.2d 868. The Georgia habeas
court’s granting of Lee's state habeas petition on this issue is
sufficient to satisfy the COA standard because it .shows that
“jurists of reason could disagree with the [Court's] resolution of
his constitutional claims.” 137 S. Ct. at 773 (internal quotation

marks and citation omitted); see also, Rhoades v. Davis, 852 F.3d

 

422, 429 (5th Cir. 2017) (“When a state appellate court is divided

on the merits of the constitutional question, issuance of a

15

 

AO 72A
(Rev. 8/82)

 

certificate of appealability should ordinarily be routine.”)

(quoting Jones v. Basinger, 635 F.3d 1030, 1040 (7th Cir. 2011)).

 

Accordingly, Lee's application for a Certificate of Appealability

is GRANTED as to the issue of whether the Georgia Supreme Court’s

`determination-that Lee was not prejudiced by any deficiency on the

part of Lee's trial counsel in investigating, developing,
preparing, and presenting mitigating evidence at Lee's sentencing-
involved an unreasonable application of clearly established
Federal law or was based on an unreasonable determination of the
facts in light of the evidence presented.
CONCLUSION

For these reasons, Lee's Motion to Alter and Amend the
Judgment is DENIED; Lee's Application for a Certificate of
Appealability is GRANTED as to the issue of whether the Georgia
Supreme Court’s determination-that Lee was not prejudiced by any
deficiency on the part of Lee's trial counsel in investigating,
developing, preparing, and presenting mitigating evidence at Lee's
sentencing-involved an unreasonable application of clearly
established Federal law or was based on an unreasonable
determination of the facts in light of the evidence presented.

SO ORDERED, this 20th day of March, 2019

Hor¢/LIEA Ge)f)B@Y wom, GE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

16

 

